DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The current title is too broad.  The applicants’ claims are directed to specific aspect of “non-contact power supply device[s]” that includes voltage regulation at the output of the rectifier.  
Claim Objections
Claims 1 and 9 are objected to because the limitation of “an adjustable switching frequency at which the transmission coil does not resonate” is unclear.  
First, the claims only define the transmitter as having a coil.  Resonance is not possible with only a coil.  It requires a capacitor and none are recited as being part of the transmitter.  If there is no capacitor, then the transmission coil will never resonate.  The “does not resonate” phrase does not actually limit the adjustable frequency range.
Second, the “adjustable switching frequency” indicates that the frequency can be adjusted to exist at a plurality of distinct values.  It is unclear how this ability to have the frequency adjusted can be defined according to not one frequency (at which the transmission coil does not resonate).  Are the applicants trying to exclude one specific frequency from the adjustable frequency values?  
Claim 4 is objected to because it recites “a voltage detection circuit that measures output voltage of power output from the resonance circuit”.  The specification the rectifier (not the resonance circuit).  The two voltages are proportional, but one is AC (after the LC resonance circuit) and the other is DC (after the rectifier).  A measured AC voltage would not be “constant”, as required by the claims (it would oscillate between its positive and negative peaks).
Claim 5 is objected to because the limitations of the claim are not clear.  The claim recites that when the non-contact power supply device is not performing a constant voltage output operation, the transmitter is controlled to provide constant voltage output.  But if the transmitter is being actively controlled to provide constant voltage at the receiver’s output, wouldn’t this be the overall device performing a constant voltage output operation?  It is unclear how the device can provide constant voltage and not be performing a constant voltage output operation. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a constant voltage determination circuit that determines, on the basis of the measured value of the output voltage, whether or not the non-contact power supply device is performing a constant voltage output operation” (emphasis added).  while switching the switching element 32 between on and off states.” (par 64, emphasis added). 
Paragraph 64 defines the structure and functionality of switch 32 as being a critical element to the constant voltage output operation determination.  Claim 4 omits this structure and its on/off functionality. 
If this structure and functionality is not required for the constant voltage output operation determination, then the scope of the claim is unclear.  The specification does not set forth any other disclosure for how to interpret this limitation such that only output voltage is used (without the switch 32 being toggled on/off).  And, as noted above, the output voltage should be defined as that of the rectifier, not the resonance circuit. 
Claims 5-6 are similarly rejected as they depend from, and include the limitations of, claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widmer (US 9,561,730).

the power reception device comprises: 
a resonance circuit that includes a reception coil (L2) that receives power from the power transmission device, a resonance capacitor (C2) that is connected in parallel with the reception coil, and a first coil (LM2) that is connected in series or in parallel with the reception coil; 
a rectification circuit (Q2, Q2’) that rectifies power output from the resonance circuit; and 
a second coil (LM2’) that is connected in series with the reception coil between the resonance circuit and the rectification circuit,
the power transmission device comprises: 
a transmission coil (L1) that supplies power to the power reception device; and
a third coil (LM1) that is connected in series with the transmission coil; 
a power supply circuit (the switching of Q1 and Q1’ would be controlled as discussed in fig 25C or fig 25F) that supplies AC power having an adjustable switching frequency at which the transmission coil does not resonate and having an adjustable voltage to the transmission coil (col. 19, lines 10-17 or 34-40).  

It is noted that a coil, by itself, does not resonate.  Claim 1 recites only a transmission coil (no resonant capacitors) and thus, the phrase “at which the transmission coil does not resonate” does not actually refer to any specific frequency.
With respect to claim 2, Widmer discloses the first coil is not coupled with the transmission coil even while power is transmitted from the power transmission device to the power reception device.  The Widmer first coil (LM2) is part of a filter.  LM2 does not form part of the receiver resonator (L2 and C2).
With respect to claim 9, Widmer discloses the recited limitations, as discussed above in the art rejection of claim 1.  Claim 9 recites fewer limitations than claim 1, as it omits one of the coils in the receiver. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Sawayanagi (US 2014/0203774).
With respect to claim 4, Widmer discloses the device of claim 1, but does not expressly disclose the limitations of claim 4.  Sawayanagi discloses a non-contact power supply device (fig 1; par 23-30, 46-50) comprising a power transmission device (left side of fig 1) and a power reception device (right side of fig 1) to which power is transmitted from the power transmission device without contact; 
wherein the power reception device further comprises: 
a voltage detection circuit (51) that measures output voltage of power output from the resonance circuit and obtains a measured value of the output voltage; 
a constant voltage determination circuit (par 48, as compared to the constant current and constant power modes of par 49-50) that determines, on the basis of the measured value of the output voltage, whether or not the non-contact power supply device is performing a constant voltage output operation and whether or not the measured value of the output voltage falls within a predetermined allowance range of voltage; and 
a transmitter (54) that transmits a signal including determination information indicating whether or not the non-contact power supply device is performing a constant voltage output operation and whether or not the 
the power transmission device further comprises: 
a receiver (31) that receives the signal including the determination information; and 
a control circuit (30; par 48) that controls switching frequency and voltage of the AC power supplied from the power supply circuit to the transmission coil depending on the determination information.  
As discussed above, the specification requires that the constant voltage output operation determination uses both the output voltage (of the rectifier) and the on/off switching of a switch connected between the rectifier and a load.  Neither of these elements are recited in claims 1 and 4. The claim recites determining if the non-contact power supply device is performing a constant voltage output operation, but does not explain how that is accomplished.  
Sawayanagi discloses three modes (constant voltage, constant current, constant power).  The Sawayanagi system successfully operates in the constant voltage mode “on the basis of the measured value of the output voltage” (at 51).  Thus, the Sawayanagi receiver is interpreted as “determining” this mode using a named “circuit”.  The measured output voltage is then sent back to the transmitter in order to regulate the voltage.
Widmer and Sawayanagi are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to 
With respect to claim 5, Sawayanagi discloses when the determination information indicates that the non-contact power supply device is not performing a constant voltage output operation, switching frequency of the AC power supplied from the power supply circuit to the transmission coil in such a way that measured values of the output voltage do not change even when resistance of a load circuit connected to the rectification circuit of the power reception device changes (Sawayanagi par 48; Widmer fig 25C or 25F).  
Sawayanagi discloses the need to keep its output voltage constant.  This means that if the power supply circuit is controlled in such a way that measured values of the output voltage do not change.  In the combination, this control is achieved through Widmer’s frequency control (fig 25C, 25F). 
With respect to claim 6, Sawayanagi discloses the control circuit controls, when the determination information indicates that the non-contact power supply device is performing a constant voltage output operation and the measured value of the output voltage does not fall within the predetermined allowance range of voltage, voltage of the AC power supplied from the power supply circuit to the transmission coil in such a way that measured values of the output voltage fall within the predetermined allowance range of voltage (par 48).  The entire purpose of the Sawayanagi voltage feedback is to keep the output voltage within a predetermined allowance range (i.e. it is regulated to be a specific value with a finite tolerance).  This is common in voltage regulation.  The claim does not define functionality to distinguish over the teaching of Sawayanagi.

a current detection circuit (within 20; see IL1 in figure 1) that measures current flowing through the transmission coil and obtains a measured value of the current; and 
a control circuit (30) that controls voltage of the AC power supplied from the power supply circuit to the transmission coil, depending on the measured value of the current (par 47-48).  
When combined the Sawayanagi AC voltage control (using the primary current IL1) is accomplished by controlling the switching frequency (as taught by Widmer).  The references are analogous, as discussed above.
With respect to claim 8, the combination discloses the control circuit monitors measured values (Sawayanagi fig 1, IL1 is input to 30) of the current while changing the switching frequency (fig 25C or 25F) and thereby detects a switching frequency at which measured values of the current have a local maximum and controls the power supply circuit in such a way that AC power having the detected switching frequency is supplied to the transmission coil.  
does not positively introduce any type of frequency sweep punctuality into the claim.  The claim does not positively introduce the functionality of conducting a frequency sweep, measuring the current at each step, recording those values, and then comparing the current values to determine which the maximum.  The combination teaches sensing input current (Sawayanagi) and switching frequencies (Widmer).  Thus, Sawayanagi’s circuit measures current while Widmer’s control circuit changes frequencies.  At whichever frequency is selected (to keep the current constant), the associated current will be at its local maximum.
With respect to claim 10, the combination teaches the recited limitations, as discussed above in the art rejection of claim 4.  The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836